Citation Nr: 0618325	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-06 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to July 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision in June 2003 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted the veteran's claims seeking 
entitlement to service connection for a left knee disability 
and migraine headaches.  The claim of entitlement to service 
connection for a right knee disorder was denied.  In June 
2004, the veteran testified at a hearing before a Decision 
Review Officer (DRO); a copy of the transcript is associated 
with the record.  

In an October 2004 rating decision, the RO granted 20 percent 
and 30 percent disability ratings for the veteran's service-
connected left knee disorder and migraine headaches, 
respectively, effective date of receipt of his claim.  In 
written correspondence dated later in October 2004, the 
veteran withdrew his appeal of these issues.  38 U.S.C.A. § 
7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b),(c) 
(2005). 


FINDING OF FACT

There is no competent medical evidence showing the veteran 
has a right knee disorder that is related to service.


CONCLUSION OF LAW

Claimed right knee disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, a January 2003 letter satisfied notice 
requirements for elements (1), (2) and (3) above, but it is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim prior the initial RO decision.  See 38 
C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The 
January 2003 letter informed the appellant what additional 
information or evidence was needed to support his claim, and 
asked him to notify the RO if there was any other evidence or 
information that he thought would support his claim so that 
the RO could attempt to obtain it for him.  In addition, a 
September 2003 letter informed the appellant that it was his 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in his possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date 
until April 2006, after the initial denial of service 
connection for this claimed right knee disorder.  However, in 
light of the Board's determination that the criteria for 
service connection have not been met, no effective date or 
disability rating will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess/Hartman.  The appellant has not alleged 
any prejudice with respect to the timing of the notification, 
nor has any been shown.
 
Service medical and personnel records, VA medical records and 
a VA examination report, non-VA medical records, and lay 
statements have been associated with the record.  The 
appellant has been provided the opportunity to present 
testimony at a June 2004 RO hearing and a transcript of the 
hearing testimony is of record.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

Analysis

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992).

In his RO hearing testimony, the veteran contends he injured 
his right knee in service, that he has had pain and swelling 
in his right knee since service and that he has a right knee 
disorder that should be service connected.

The veteran's service medical records contain a December 1995 
report of bilateral knee pain; however this report does not 
indicate any disease or injury to the right knee, and simply 
recommends that the veteran follow up with physical therapy 
on his own and refrain from running and doing sit-ups for one 
week.  There are no other previous or subsequent service 
medical records that reflect any injury, disease, reports of 
pain or treatment of the veteran's right knee.  His 
separation examination does not indicate any right knee 
disorder.  

The first post-service indications of right knee problems in 
the record are from January 2002, when the veteran reported 
to a private physician that he had been having bilateral knee 
pain for three months.  In a June 2002 emergency room visit, 
he reported that he had been having acute pain in his right 
knee for three days.  A contemporaneous x-ray of his right 
knee failed to reveal any radiographic evidence of fracture, 
dislocation or other abnormality.  A July 2002 private 
examination reflected that the veteran had full range of 
motion of his right knee with no effusion or neurovascular 
compromise.  He was stable to varus, valgus and Lachman's 
tests.  X-rays showed normal alignment and no obvious 
arthritic changes.  

The veteran testified in his RO hearing that a private 
physician diagnosed him with chondromalacia patella syndrome 
in both knees.  A December 2003 private medical record 
reflects a diagnosis of degenerative joint disease, 
bilaterally.  But, a February 2003 VA examination reflects no 
swelling in his right knee, a range of motion of 0 to 110 
degrees, and negative results for McMurray and Lachman tests.  
Contemporaneous X-rays of his right knee show no evidence of 
inflammatory or degenerative arthritis, and lab results for a 
sedimentation rate to evaluate for inflammatory arthritis 
were normal.  The clinical assessment was arthralgia.  In 
this examination, the veteran reported that he has had 
extensive x-rays and magnetic resonance imaging which have 
been negative for any knee disorders, and has been worked up 
for arthritis and gout, which have been negative as well.

Based on the foregoing, the Board finds that the weight of 
the evidence is against service connection for veteran's 
right knee disability. The record contains no indication that 
the veteran's right knee disability is in any way directly 
related to service.  As noted above, the veteran was seen on 
one occasion in service for bilateral knee pain.  This 
apparently did not result in any ongoing right knee problems 
as there is no other indication of any right knee condition 
in service and a separation examination was normal.  

Service connection is therefore not warranted for a right 
knee disorder.  And, without medical evidence linking his 
condition with active duty service or a service- connected 
disability, there is no basis upon which to establish service 
connection. 

In terms of the veteran's own statements, he, as a layperson, 
with no apparent medical expertise or training, is not 
competent to comment on the presence or etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the service-connection claim for a right knee 
disorder is denied as the evidence fails to establish that 
the veteran currently has any diagnosed condition related to 
service.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for a right knee disorder is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


